United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.N., Appellant
and
U.S. POSTAL SERVICE, KING OF PRUSSIA
BRANCH, King of Prussia, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 11-1412
Issued: January 17, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On May 24, 2011 appellant, through her attorney, filed a timely appeal from a
January 25, 2011 merit decision of the Office of Workers’ Compensation Programs (OWCP)
finding that she did not establish a recurrence of disability. She also appealed from a
February 23, 2011 merit decision denying her schedule award claim. Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether appellant has a permanent impairment to a scheduled
member entitling her to a schedule award; and (2) whether she sustained a recurrence of
disability on March 30, 2010 causally related to her March 16, 1993 employment injury.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On March 16, 1993 appellant, then a 42-year-old letter carrier, filed a claim alleging that
she injured her low back on that date when she slipped and fell on ice. OWCP accepted the
claim for a sprain of the lumbosacral joint, fibromyositis/myalgia and a sciatic nerve lesion.
Appellant worked in a limited-duty capacity following her injury.
In an impairment evaluation dated April 3, 2008, Dr. Nicholas P. Diamond, an osteopath,
applied the American Medical Association, Guides to the Evaluation of Permanent Impairment
(5th ed. 2001) (A.M.A., Guides) and found that appellant had a 15 percent permanent impairment
of the right lower extremity due to loss of range of motion of the hip. He further determined that
she had an additional 3 percent impairment due to pain, for a total right lower extremity
impairment of 18 percent.
In a report dated April 16, 2008, Dr. Kevin F. Hanley, a Board-certified orthopedic
surgeon and OWCP referral physician, diagnosed lumbar radicular syndrome with piriformis
syndrome. He advised that appellant could perform limited-duty employment and provided
work restrictions.
On December 31, 2008 appellant filed a claim for a schedule award. OWCP referred her
to Dr. Zohar Stark, a Board-certified orthopedic surgeon, for a second opinion impairment
evaluation. In a report dated March 3, 2009, Dr. Stark found that appellant had no permanent
impairment due to her March 16, 1993 work injury.
By decision dated March 13, 2009, OWCP denied appellant’s claim for a schedule award.
On March 18, 2009 appellant’s attorney requested an oral hearing. In a decision dated
October 14, 2009, the hearing representative set aside the March 13, 2009 decision. She found
that the statement of accepted facts provided to Dr. Stark did not include all accepted conditions.
The hearing representative remanded the case for OWCP to obtain an impairment evaluation
based on an accurate statement of accepted facts under the sixth edition of the A.M.A., Guides.
On October 19, 2009 OWCP referred appellant, together with an updated statement of
accepted facts, to Dr. Noubar Didizian, a Board-certified orthopedic surgeon, for a second
opinion examination. In a report dated November 12, 2009, Dr. Didizian found that appellant
had recovered from the accepted work injuries and had no permanent impairment.
OWCP determined that a conflict in medical opinion existed between Dr. Diamond and
Dr. Didizian regarding the extent of appellant’s permanent impairment. It referred appellant to
Dr. Ellicott Menkowitz, a Board-certified orthopedic surgeon, for an impartial medical
examination. In a report dated January 28, 2010, Dr. Menkowitz reviewed the accepted
conditions of lumbosacral joint sprain, myalgia and myositis and a sciatic nerve lesion and
discussed appellant’s complaints of pain radiating through the right leg to the toe and soreness of
the piriformis area.2 He measured full range of motion of the upper extremities with no
2

The piriformis is a muscle in the gluteal region of the lower limb. Piriformis syndrome occurs when the sciatic
nerve is compressed and causes pain descending into the thigh and leg.

2

neurologic or sensory deficits. Dr. Menkowitz found that appellant had a negative straight leg
raising test. He stated, “The examination of the hips show full range of motion bilaterally
without any reproduction of pain. Palpation over the sciatic notch bilaterally does not reproduce
her subjective complaint.” Dr. Menkowitz concluded that appellant had no permanent
impairment under the sixth edition of the A.M.A., Guides.
On February 18, 2010 an OWCP medical adviser reviewed the evidence and concurred
with Dr. Menkowitz’ opinion that appellant had no impairment.
By decision dated March 4, 2010, OWCP denied appellant’s claim for a schedule award.
It found that Dr. Menkowitz’ opinion represented the weight of the evidence and established that
she had no permanent impairment.
On March 9, 2010 appellant, through her attorney, requested an oral hearing.
In a report dated March 30, 2010, Dr. Marc S. Effron, an attending Board-certified
physiatrist, stated:
“[Appellant] reports a recurrence of a similar quality severe intensity lumbar
radicular pain into the right foot. She has the diagnosis of piriformis syndrome
and has received benefit with corticosteroid injections in the past targeting the
piriformis muscle on the right. [Appellant] admits that beginning yesterday she
developed an acute worsening and is unsure of any specific inciting event. She
works for the [employing establishment] doing modified duty.”
Dr. Effron diagnosed right piriformis syndrome, right sacroiliac joint dysfunction, lumbar
radiculopathy and lumbar radicular pain. He noted that a magnetic resonance imaging (MRI)
scan study of the sacrum did not show entrapment and an electrodiagnostic study of 10 years
prior was normal. Dr. Effron found that appellant should remain off work the rest of the week
and begin sedentary duty the following week.
In a progress report dated April 6, 2010, Dr. Roy M. Lerman, a Board-certified
physiatrist, discussed appellant’s complaints of increased right low back and leg pain. He
recommended ruling out piriformis syndrome with a recent exacerbation and ruling out S1 joint
dysfunction. Dr. Lerman noted that appellant did “more overall at work over the last few
months.” He diagnosed an “exacerbation of her symptoms related to work activities” and
recommended that she not work for two weeks. In reports dated April 20, 2010, Dr. Lerman
diagnosed right piriformis syndrome and S1 joint dysfunction and found that appellant was
unable to work for two weeks.
On May 7, 2010 appellant filed a notice of recurrence of disability on March 30, 2010
causally related to her March 16, 1993 employment injury. She related that she worked on
March 29, 2010 and awoke the following morning with pain radiating from her back into her
right leg.
On May 4, 2010 Dr. Lerman discussed appellant’s improvement with physical therapy.
He diagnosed right piriformis syndrome and possible right S1 joint dysfunction. Dr. Lerman
found that she should remain off work pending an evaluation in three weeks. On May 24, 2010
3

he noted that appellant related that she was “not quite back to her pre-flare-up baseline. Her one
concern is her ability to tolerate activities involved with work.”
On June 2, 2010 Dr. Diamond applied the sixth edition of the A.M.A., Guides to the
findings from his April 3, 2008 report. He found that appellant had a two percent impairment of
the right lower extremity.
On July 19, 2010 appellant related that, after her injury to her back and right hip, she
experienced continual soreness down her right leg. She related that even performing light duty
aggravated the pain and resulted in flare-ups.3
In a progress report dated June 28, 2010, Dr. Lerman noted that appellant was “concerned
as her claim has not been accepted by [OWCP].” He recommended a piriformis muscle injection
and indicated that he had completed a duty status report with work restrictions.4
By decision dated August 2, 2010, OWCP found that appellant had not established that
she sustained an employment-related recurrence of disability beginning March 30, 2010. On
August 6, 2010 appellant’s attorney requested an oral hearing.
By decision dated August 10, 2010, a hearing representative set aside the March 4, 2010
schedule award decision. She found that an OWCP medical adviser responsible for creating the
conflict in medical opinion inappropriately reviewed the report of Dr. Menkowitz, the impartial
medical examiner. The hearing representative remanded the case for an OWCP medical adviser
not previously associated with the case to review the report of Dr. Menkowitz.
In a report dated August 9, 2010, Dr. Lerman related that he had treated appellant
beginning July 9, 1993 for her March 16, 1993 employment injury when she fell on her right hip
after slipping on ice. Appellant sought treatment on March 30, 2010 for an exacerbation of her
back and right leg pain. Dr. Lerman stated, “The day prior to that visit, there was an acute
worsening of her symptoms in the course of her work at the [employing establishment].” He
summarized the remainder of his treatment notes and advised that appellant could currently work
with restrictions. Regarding OWCP’s request for clarification of his disability finding and
causation, Dr. Lerman stated:
“[Appellant] has worked throughout this time on modified duty. She was taken
off work for the exacerbation in March. This was an exacerbation of her
preexisting condition. It was felt to be associated with increased activities at
work. Over time, [appellant] has improved, restrictions were updated, and her
supervisor was able to accommodate these restrictions.”
On August 31, 2010 OWCP’s medical adviser reviewed the evidence and found that there
was “no evidence of nerve root injury or dysfunction” affecting the lower extremity based on
3

On July 21, 2010 a manager with the employing establishment asserted that appellant indicated that she felt fine
when she left work on March 29, 2010 but woke up on March 30 with pain.
4

On July 12, 2010 Dr. Lerman noted that appellant experienced increased symptoms since returning to work. He
noted that she wanted to keep working.

4

diagnostic studies. He further noted that Dr. Menkowtiz found no loss of motion of the right hip.
The medical adviser concluded that appellant had no permanent impairment to the right lower
extremity.
By decision dated September 1, 2010, OWCP denied appellant’s schedule award claim.
On September 9, 2010 her attorney requested an oral hearing.5
In a progress report dated December 3, 2010, Dr. Lerman diagnosed possible right
piriformis syndrome, gluteal myofascial pain and a possible lumbar disc injury. He advised that
appellant’s condition constituted a new injury rather than a recurrence of disability “as there was
an occurrence at work that precipitated her current level of symptoms. The exact etiology of her
symptoms is not known as she has not had further evaluation with [an] MRI scan of the lumbar
spine.”
At a December 14, 2010 hearing, appellant described her work duties delivering cluster
boxes on March 29, 2010 and noted that when she woke up on March 30, 2010 she experienced
considerable pain. Her attorney argued that her claim should be expanded to include piriformis
syndrome and right S1 joint dysfunction.
In a decision dated January 25, 2011, the hearing representative affirmed the August 2,
2010 decision, as modified to reflect that appellant sustained lumbar radicular syndrome and
piriformis syndrome based on the April 16, 2008 report of Dr. Hanley. He found, however, that
the evidence was insufficient to show that she sustained a recurrence of disability.
In a decision dated February 23, 2011, a hearing representative affirmed the September 1,
2010 decision denying appellant’s schedule award claim.
On appeal appellant’s attorney contends that OWCP’s delay in failing to issue a schedule
award under the fifth edition of the A.M.A., Guides deprived her of a property right without due
process. He also argues that Dr. Didizian’s report is insufficient to create a conflict as he did not
provide rationale for his conclusions or make specific reference to the A.M.A., Guides. Counsel
notes that OWCP’s medical adviser did not review Dr. Diamond’s finding of a two percent
impairment. He additionally argues that Dr. Menkowitz opinion is not based on an accurate
statement of accepted facts as it did not include the expanded conditions of lumbar radicular
syndrome and piriformis syndrome. Counsel further maintains that Dr. Lerman’s August 9, 2010
report is sufficient to establish a recurrence of disability.
LEGAL PRECEDENT -- ISSUE 1
The schedule award provision of FECA6 and its implementing federal regulations7 set
forth the number of weeks of compensation payable to employees sustaining permanent
5

In a duty status report dated October 11, 2010, Dr. Lerman listed work restrictions. He continued to submit
progress reports.
6

5 U.S.C. § 8107.

7

20 C.F.R. § 10.404.

5

impairment from loss, or loss of use, of scheduled members or functions of the body. However,
FECA does not specify the manner in which the percentage of loss shall be determined. For
consistent results and to ensure equal justice under the law for all claimants, OWCP has adopted
the A.M.A., Guides as the uniform standard applicable to all claimants.8 As of May 1, 2009, the
sixth edition of the A.M.A., Guides is used to calculate schedule awards.9
When there exist opposing medical reports of virtually equal weight and rationale and the
case is referred to an impartial medical specialist for the purpose of resolving the conflict, the
opinion of such specialist, if sufficiently well rationalized and based upon a proper factual
background, must be given special weight.10
ANALYSIS -- ISSUE 1
OWCP determined that a conflict arose between Dr. Diamond, appellant’s physician, and
Dr. Didizian, a referral physician, regarding whether he had any employment-related permanent
impairment to the right lower extremity.11 It referred her to Dr. Menkowitz, a Board-certified
orthopedic surgeon, for resolution of the conflict in medical opinion. On January 28, 2010
Dr. Menkowitz reviewed the accepted conditions of lumbosacral joint sprain, myalgia, myositis
and a sciatic nerve lesion. He discussed appellant’s complaints of right leg pain radiating into
the big toe of the foot and soreness around the piriformis area. Dr. Menkowtiz found that she
had full range of motion of the upper and lower extremities and no sensory deficit of the upper
extremities. He opined that appellant had no permanent impairment of an extremity under the
sixth edition of the A.M.A., Guides.
On appeal appellant’s attorney argued that, subsequent to Dr. Menkowitz’ opinion,
OWCP accepted lumbar radicular syndrome and piriformis syndrome, and thus the impartial
medical examiner’s report was not based on a complete and accurate statement of accepted facts.
Dr. Menkowitz rendered his opinion on January 28, 2010 and OWCP expanded acceptance of
the claim on January 25, 2011. OWCP accorded special weight to Dr. Menkowitz’ impartial
medical examination in its February 23, 2011 decision even though he had no knowledge of the
additional accepted conditions. As his opinion was not based on a current and accurate factual
and medical background, the Board finds it cannot be entitled to special weight. The medical
conflict regarding whether appellant has a permanent impairment entitling her to a schedule
award remains unresolved.12

8

Id. at § 10.404(a).

9

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.6.6a (January 2010); see also Part 3 -- Medical, Schedule Awards, Chapter 3.700.2 and Exhibit 1
(January 2010).
10

Barry Neutuch, 54 ECAB 313 (2003); David W. Pickett, 54 ECAB 272 (2002).

11

On appeal appellant’s attorney argues that Dr. Didizian’s report is insufficient to create a conflict; however, his
report is detailed and rationalized and thus of sufficient probative value.
12

See R.F., Docket No. 09-1605 (issued June 10, 2010).

6

When OWCP obtains an opinion from an impartial medical specialist for the purpose of
resolving a conflict in the medical evidence and the specialist’s opinion requires clarification or
elaboration, it must secure a supplemental report from the specialist to correct the defect in his
original report.13 On remand, it should provide Dr. Menkowitz with an updated statement of
accepted facts and secure a supplemental report from him regarding whether the additional
accepted conditions of lumbar radiculopathy and piriformis syndrome resulted in a permanent
impairment of a scheduled member. After this and such other development as OWCP deems
necessary, it should issue a de novo decision.14
LEGAL PRECEDENT -- ISSUE 2
Where an employee, who is disabled from the job he or she held when injured on account
of employment-related residuals, returns to a light-duty position or the medical evidence
establishes that the employee can perform the light-duty position, the employee has the burden to
establish by the weight of the reliable, probative and substantial evidence, a recurrence of total
disability and to show that he or she cannot perform such light duty. As part of this burden, the
employee must show a change in the nature and extent of the injury-related condition or a change
in the nature and extent of the light-duty job requirements.15
OWCP regulations provide that a recurrence of disability means an inability to work after
an employee has returned to work, caused by a spontaneous change in a medical condition which
had resulted from a previous injury or illness without an intervening injury or new exposure to
the work environment that caused the illness.16 This term also means an inability to work that
takes place when a light-duty assignment made specifically to accommodate an employee’s
physical limitations due to his or her work-related injury or illness is withdrawn, (except when
such withdrawal occurs for reasons of misconduct, nonperformance of job duties or a reductionin-force) or when the physical requirements of such an assignment are altered so that they exceed
his or her established physical limitations.17

13

See Raymond A. Fondots, 53 ECAB 637 (2002); Nancy Lackner (Jack D. Lackner), 40 ECAB 232 (1988).

14

On appeal appellant’s attorney argues that OWCP’s delay in issuing a schedule award under the fifth edition of
the A.M.A., Guides deprived her of a property right without due process, citing Goldberg v. Kelly, 397 U.S. 254
(1970) and Mathews v. Eldridge, 424 U.S. 319 (1976). These cases held only that a claimant who was in receipt of
benefits (in Goldberg public assistance, and in Mathews social security benefits) could not have those benefits
terminated without procedural due process. In Mathews the court noted that the private interest that would be
adversely affected by the erroneous termination of benefits was likely to be less in a disabled worker than a welfare
recipient, and due process would not require an evidentiary hearing. In this case, appellant is simply making a claim
for a schedule award. She is not in receipt of schedule award benefits nor is OWCP attempting to terminate any
benefits. Appellant has not established a vested right to a schedule award decision under the fifth edition of the
A.M.A., Guides nor has she identified any procedural due process which she has been denied. The cases cited by
appellant are not applicable to the present case.
15

Richard A. Neidert, 57 ECAB 474 (2006); Jackie D. West, 54 ECAB 158 (2002); Terry R. Hedman, 38 ECAB
222 (1986).
16

20 C.F.R. § 10.5(x).

17

Id.

7

ANALYSIS -- ISSUE 2
Following her March 16, 1993 work injury, appellant performed limited-duty
employment. She stopped work on March 30, 2010 and filed a notice of recurrence of disability
beginning that date. Appellant related that she performed work on March 29, 2010 and awoke
the next morning with back pain radiating into her right leg.
Appellant has not alleged a change in the nature and extent of her light-duty job
requirements. Instead, she attributed her recurrence of disability to a change in the nature and
extent of her employment-related conditions. Appellant must provide medical evidence to
establish that she was disabled due to a worsening of her accepted work-related conditions.18
On March 30, 2010 Dr. Effron related that appellant described a worsening of right
radicular pain beginning the previous day without “any specific inciting event.” He noted that
she performed modified duty for the employing establishment. Dr. Effron diagnosed right
piriformis syndrome, right sacroiliac joint dysfunction and lumbar radiculopathy. He advised
that appellant should remain off work one week and then perform sedentary duty. Dr. Effron,
however, did not address the cause of her disability. Medical evidence that does not offer any
opinion regarding the cause of an employee’s condition is of diminished probative value on the
issue of causal relationship.19
In an April 6, 2010 report, Dr. Lerman reviewed appellant’s complaints of right back and
leg pain and noted that she had done more at work in the last few months. He diagnosed a
possible exacerbation of piriformis syndrome and possible S1 joint dysfunction. Dr. Lerman
advised that appellant’s symptoms had been aggravated by employment activities. He found that
she should not work for two weeks. A recurrence of disability, however, is a work stoppage
caused by “a spontaneous change in a medical condition which has resulted from a previous
injury or illness without an intervening injury or new exposure to the work environment that
caused the illness.”20 As Dr. Lerman found that appellant’s condition was aggravated by
employment duties, any disability resulting from the alleged aggravation would be considered a
new injury and not a recurrence as defined by the regulations.
In progress reports dated April 20, May 4 and 24, and June 28, 2010, Dr. Lerman
diagnosed right piriformis syndrome and possible right S1 joint dysfunction and provided
findings regarding disability. He did not, however, address causation and thus his report is of
little probative value on the issue of causal relationship.21
On August 9, 2010 Dr. Lerman noted that he had treated appellant since July 9, 1993 for
her March 16, 1993 employment injury. He diagnosed piriformis syndrome and possible right
S1 joint dysfunction. Dr. Lerman opined that appellant aggravated her preexisting condition in
18

See Jackie D. West, supra note 15.

19

See L.W., 59 ECAB 271 (2007); Conrad Hightower, 54 ECAB 796 (2003).

20

20 C.F.R. § 10.5(x).

21

See supra note 19.

8

March 2010 due to “increased activities at work.” As previously noted, however, a recurrence of
disability does not include disability resulting from exposure to new work factors, even if it
involves the same part of the body previously injured.22
On December 3, 2010 Dr. Lerman recommended ruling out piriformis syndrome and a
lumbar disc injury. He determined that appellant’s condition was a new injury rather than a
recurrence of disability and that the exact etiology was not known. Consequently, Dr. Lerman’s
opinion does not support that she sustained a recurrence of disability.
On appeal appellant’s attorney argues that Dr. Lerman’s August 9, 2010 report is
sufficient to show a recurrence of disability. As discussed, however, Dr. Lerman attributed her
condition to the course of her work the previous day and a condition caused or aggravated by
new work factors constitutes a new injury rather than a recurrence of disability. On return of the
case record, if it has not already done so, OWCP should appropriately develop a claim for a new
injury.
With respect to the recurrence of disability, appellant may submit new evidence or
argument with a written request for reconsideration to OWCP within one year of this merit
decision, pursuant to 5 U.S.C. § 8128 and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that the case is not in posture for decision regarding whether appellant
sustained any permanent impairment to her right lower extremity. The Board further finds that
she did not establish a recurrence of disability on March 30, 2010 causally related to her
March 16, 1993 employment injury.

22

20 C.F.R. § 10.5(x); Federal (FECA) Procedure Manual, Part 2 -- Claims, Recurrences, Chapter 2.1500.3b(2)
(May 1997); see also Cecelia M. Corley, 56 ECAB 662 (2005).

9

ORDER
IT IS HEREBY ORDERED THAT the February 23, 2011 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further proceedings
consistent with this opinion of the Board. The January 25, 2011 decision is affirmed.
Issued: January 17, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

10

